t c memo united_states tax_court daniel d mcbol aruai petitioner v commissioner of internal revenue respondent docket no filed date p filed a federal_income_tax return for claiming dependency_exemptions a child_tax_credit an additional_child_tax_credit and an earned_income_credit r disallowed additional dependency_exemptions child tax_credits and an earned_income_credit and subsequently determined a deficiency held p is liable for the deficiency determined by r daniel d mcbol aruai pro_se frederick j lockhart jr for respondent memorandum findings_of_fact and opinion wherry judge respondent determined a federal_income_tax deficiency for petitioner’s taxable_year in the amount of dollar_figure the issues for decision are whether petitioner is entitled to dependency_exemption deductions for kgt and or jtw whether petitioner is entitled to an earned_income_credit and whether petitioner is entitled to a child_tax_credit and an additional_child_tax_credit findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time this petition was filed petitioner resided in denver colorado petitioner filed his federal tax_return for on date on his return petitioner claimed dependency_exemptions for kgt and jtw an earned_income_credit in the amount of dollar_figure a child_tax_credit in the amount of dollar_figure and an additional_child_tax_credit in the amount of dollar_figure respondent the court uses only the initials of the minor children the additional_child_tax_credit is for certain individuals who receive less than the full amount of the child_tax_credit see irs pub child_tax_credit issued petitioner a notice_of_deficiency on date petitioner timely filed a petition on date petitioner was born in southern sudan at trial petitioner explained marriage divorce and family relationships in southern sudan when a spouse desires to leave the marriage there is no formal divorce proceeding instead a divorce occurs simply when the spouse leaves the marriage which allows either spouse to remarry according to petitioner people from the same clan or tribe consider themselves related independent of any blood relationship petitioner and thuok c wuol a k a peter wuol peter wuol the father of kgt and jtw were members of the same clan or tribe in southern sudan petitioner’s mother3 was the second wife of his father bol bol was previously married to mydak during this marriage mydak gave birth to a son named deng bol bol and mydak later separated and mydak married gatkuoth during this marriage mydak gave birth to their son peter wuol thus petitioner and peter wuol are related by marriage to a common half brother deng bol neither petitioner nor peter wuol have any parents in the record does not indicate the name of petitioner’s mother deng bol who was born before the birth of either petitioner or peter wuol is now deceased mydak died sometime after peter wuol was born after mydak’s death bol married petitioner’s mother common nor has petitioner provided any evidence they are related by blood kgt and jtw are two of five children of peter wuol and his wife jakow r wuol a k a jekow wuol jekow wuol petitioner emigrated to the united_states in in peter wuol jekow wuol and kgt had emigrated to the united_states where the four other children of peter and jekow wuol were born petitioner and peter wuol’s family6 reunited in colorado springs colorado peter wuol his wife jekow wuol and their four children lived pincite e san miguel apt colorado springs colorado during petitioner maintained an apartment pincite north 18th street colorado springs colorado as his primary residence from approximately date until date when he moved to denver colorado however petitioner spent most of his free time at the wuol family apartment while at the wuol family apartment petitioner did not occupy a specific room rather petitioner would spend his time in the common living areas or occasionally spend the night in one of the children’s unoccupied beds petitioner testified that because of where we come from we don’t use money it is very hard for us to know how to use for taxable_year the wuol family consisted of peter wuol jekow wuol and their four children mw the youngest child is not included because he was not born until date money we don’t keep receipts of every little things sic we buy for buying food or buying clothes or anything or even you know we just give money we forget about it petitioner began providing financial support for peter wuol’s children when he obtained a job at the broadmoor hotel in colorado springs colorado which paid him approximately dollar_figure per year petitioner testified that he gave peter wuol approximately dollar_figure to help peter wuol raise his children this amount represented a partial refund from petitioner’s federal tax_return at trial petitioner acknowledged that the refund check was received in date and that he gave the check directly to the wuol family petitioner contends that during he thought he gave more than dollar_figure in food and other things and that he provided approximately dollar_figure in cash to peter wuol’s family for buying food paying for the phone bill or for anything peter wuol confirmed that petitioner bought gifts for the children in the form of shoes and clothes as well as taking them to restaurants for meals other than his and peter wuol’s testimony and the receipts discussed below petitioner did not present any petitioner’s federal tax_return showed a refund due of dollar_figure the earned_income_credit in the amount of dollar_figure was withheld pending an inquiry on petitioner’s return petitioner was refunded dollar_figure representing the sum of dollar_figure for withholding credits and dollar_figure for the additional_child_tax_credit of that amount h_r block petitioner’s tax preparer was paid a fee in the approximate amount of dollar_figure evidence detailing his cash contributions purchases and expenditures petitioner explained that he did not keep records of his monetary contributions to kgt or jtw because in his home_country no one claims dependents on tax returns and no one receives a refund of tax petitioner offered into evidence only three receipts for to prove payments for kgt and jtw none of them showed exactly which amounts represented expenditures_for either kgt or jtw petitioner produced a wells fargo bank transaction record dated date in the amount of dollar_figure a self-prepared receipt dated date numbered in the amount of dollar_figure and a self-prepared incomplete receipt dated date numbered in the amount of dollar_figure to substantiate his cash payments petitioner generally did not use the receipts in his receipt book in sequential order it’s a matter of opening it up and writing then tear it out petitioner did not use the receipt book solely to acknowledge his contributions or payment of money he also used it to acknowledge receipt of money petitioner explained that he recorded amounts contributed in his receipt book and dated the receipts the date on which he contends he gave money to peter the numbered receipts listed daniel deng on the received from line respondent stipulated that petitioner also goes by the name daniel deng daniel deng mcbol or daniel deng aruai wuol however petitioner commented that because he gave peter wuol the money in he could not remember if the money was expended for rent or to help peter wuol with his children at trial peter wuol also confirmed that petitioner gave him money to help the wuol family with the monthly rent petitioner did not file tax returns for either or petitioner filed hi sec_2001 tax_return claiming no dependency_exemption deductions earned_income_credit or child_tax_credit jekow wuol filing under head_of_household status listed her sons kgt and jtw as dependents when she filed her and tax returns and she claimed an earned_income_credit for kgt and jtw for those taxable years however jekow wuol did not file a tax_return for peter wuol filing under head_of_household status listed children other than kgt and jtw as his dependents when he filed his and tax returns i contentions of the parties opinion petitioner contends that he is entitled to dependency_exemption deductions a child_tax_credit an additional_child_tax_credit and an earned_income_credit because he provided some support for kgt and jtw he maintains that kgt and jtw are related to him as nephews because they are the children of the half brother of his now-deceased half brother petitioner further asserts that he is related to kgt and jtw because petitioner and the children’s father are essentially brothers by virtue of their relation to their mutual half brother deng bol and because people in southern sudan are considered related when they belong to the same tribe respondent claims that petitioner’s claimed dependents do not meet the definitional requirements of a dependent under sec_151 and sec_152 or the prerequisites to be considered a qualifying_child under sec_24 specifically respondent states that petitioner is not related to kgt or jtw under any of the relationships described in sec_152 that kgt and jtw did not live with petitioner during the year in issue and that petitioner has not established that he provided over half of the support for kgt or jtw for the year in issue ii burden_of_proof as a general_rule the commissioner’s determination of a taxpayer’s liability is presumed correct and the taxpayer bears the burden of proving that the determination is improper rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any claimed deductions unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir although sec_7491 may shift the burden_of_proof to respondent in specified circumstances petitioner here has not established that he meets the requisites under sec_7491 and for such a shift iii dependency_exemptions an exemption is generally allowed for every dependent of a taxpayer sec_151 c since kgt and jtw are not petitioner’s children they are considered his dependents only if the definitional requirements of sec_151 are met and each of their gross incomes for the taxpayer’s taxable_year is less than the exemption_amount sec_152 defines a dependent as an individual for whom the taxpayer contributed over half of the support during the calendar_year and who has one of the following relationships to the taxpayer a son or daughter of the taxpayer or a descendent of either a stepson or stepdaughter of the taxpayer a brother sister stepbrother or stepsister of the taxpayer the father or mother of the taxpayer or an ancestor of either a stepfather or stepmother of the taxpayer a son or daughter of a brother or sister of the taxpayer a brother or sister of the father or mother of the taxpayer a son-in-law daughter-in-law father-in-law mother-in-law brother-in-law or sister-in-law of the taxpayer or an individual who for the taxable_year of the taxpayer has as his principal_place_of_abode the home of the taxpayer and is a member of the taxpayer’s household peter wuol testified that he and petitioner were not related by blood but peter wuol would refer to petitioner as my brother although peter wuol believed that he and petitioner were related as brothers because they were from the same family and thus peter wuol’s children were petitioner’s nephews peter wuol admitted that he and petitioner had neither the same father nor the same mother having a relative in common by marriage as in the instant case does not necessarily warrant a finding that petitioner and peter wuol are related within the meaning of sec_152 see 9_tc_1097 noting that congress chose only those relationships in sec_25 internal_revenue_code_of_1939 as amended as being sufficiently within the family orbit to warrant a dependency allowance dollar_figure petitioner and peter wuol are not considered half brothers the relationships described in sec_25 of the internal_revenue_code_of_1939 as amended and in effect for the taxable years and relevant in 9_tc_1097 are the same as those described in sec_152 - because they do not have a parent in commondollar_figure petitioner’s father and peter wuol’s mother’s marriage was dissolved before petitioner and peter wuol were conceived notwithstanding the fact that a taxpayer may not be related to an individual through one of the relationships specified in sec_152 - a taxpayer may be eligible under sec_152 for a dependency_exemption if the claimed dependent has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household for the taxable_year peter wuol admitted that his wife and all his children resided with him at the e san miguel apt colorado springs colorado address for all of petitioner maintained an apartment separate from the wuol family but failed to establish that either kgt or jtw resided with petitioner or were part of his household at petitioner’s north 18th street apartment see 268_f2d_208 9th cir affg 30_tc_879 douglas v commissioner tcmemo_1994_519 affd without published opinion 86_f3d_1161 9th cir petitioner’s contention that he spent considerable amounts of time in the children’s home and helped to pay for the rent on black’s law dictionary 8th ed defines a brother as a male who has one parent or both parents in common with another person specifically a half brother is defined as a brother who has the same father or the same mother but not both and a stepbrother is defined as the son of one’s stepparent the apartment does not demonstrate that he considered the wuol family apartment as opposed to his own apartment to be his principal_place_of_abode in after all petitioner paid rent for his apartment throughout and did not have specific living quarters in the wuol family home rather it appears that peter wuol merely welcomed petitioner frequently as a guest in his home because they were friends and from the same clan in southern sudan during peter wuol’s home not petitioner’s home was the principal_place_of_abode for kgt and jtw who were during that year members of peter wuol’s household thus petitioner did not bear a sec_152 relation to kgt or jtw support generally includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs to meet the support_test of sec_152 a taxpayer must show the total amount received by the dependent from all sources the amounts actually applied for the dependent the sources which contributed to the total support costs expended for the dependent and that the taxpayer provided over half the expenditures_for the dependent’s support 50_tc_756 petitioner provided only questionable receipts for dollar_figure of the amounts he contended he gave to peter wuol as respondent points out on the basis of peter wuol’s tax_return and certified transcripts for peter wuol’s and jekow wuol’ sec_2002 tax refunds peter and jekow wuol had at least dollar_figure to contribute to their family of six in dollar_figure as petitioner tried to document only that he contributed dollar_figure to the entire wuol family petitioner failed to meet his burden_of_proof that he contributed more than half the support for either kgt or jtw for dollar_figure although the court agrees that petitioner provided some support for kgt and jtw we cannot infer from the evidence the amount of funds actually used to support kgt and jtw as opposed to other members of the wuol family both petitioner and peter wuol testified that the money petitioner gave to peter wuol was used for rent on the wuol family apartment clothing for the children and groceries for the family thus most of the funds given by petitioner were expended on the entire family not specifically on kgt or jtw furthermore petitioner did not substantiate the total support amounts received by kgt or jtw from all sources or which sources thus petitioner failed to prove that he provided over half the support for either kgt or for taxable_year peter wuol earned dollar_figure in wages in peter wuol received a federal tax_refund consisting of dollar_figure in withholding and dollar_figure in earned_income credits in jekow wuol received a federal tax_refund consisting of dollar_figure in withholding and dollar_figure in earned_income credits the sum of these amounts is dollar_figure the court does not view the three proffered receipts as reliable or sufficient jtw see 56_tc_512 46_tc_515 iv earned_income_credit sec_32 and c in relevant part provide that a taxpayer may be eligible for the earned_income_credit if that taxpayer has a qualifying_child a qualifying_child is a child who satisfies a relationship_test a residency test an age_test and an identification requirement sec_32 however a taxpayer may not be eligible for an earned_income_credit if the taxpayer’s qualifying_child is considered the qualifying_child of another taxpayer for the same taxable_year sec_32 the relationship_test requires that the qualifying_individual bear a relationship to the taxpayer as described in sec_32 thus kgt and jtw must be either the taxpayer’s son daughter stepson stepdaughter or descendent of such individual brother sister stepbrother stepsister or descendent of such individual whom the taxpayer cares for as the taxpayer’s own child or an eligible_foster_child of the taxpayer kgt and jtw’s parents were living during the year in issue and the children lived with their parents for all of moreover the record does not indicate that the children were petitioner’s foster children neither kgt nor jtw meets the relationship_test the residency test requires that the qualifying_child have the same principal_place_of_abode within the united_states as the taxpayer for more than one-half of the taxable_year sec_32 e petitioner did not have the same principal_place_of_abode as kgt or jtw thus neither is a qualifying_child nonetheless subject_to phaseout limitations an individual who does not have any qualifying children may be eligible for an earned_income_credit under sec_32 if the individual’s principal_place_of_abode is in the united_states the individual or his spouse has attained the age of but not the age of at the close of the taxable_year and the individual is not a dependent for whom a deduction is allowed under sec_151 sec_32 petitioner’s earned_income for was dollar_figure although petitioner satisfies the eligibility requirements the phaseout limitation prevents the receipt of any earned_income_credit the earned_income_credit for an individual without any qualifying children is completely phased out in tax_year when an individual’s earned_income exceeds dollar_figure revproc_2002_70 2002_2_cb_845 see irs pub earned_income_credit thus petitioner is not entitled to an earned_income_credit and respondent is sustained on this issuedollar_figure v child_tax_credit sec_24 allows a credit for each qualifying_child of the taxpayer a qualifying_child is defined by sec_24 as an individual who meets the relationship_test under sec_32 has not attained the age of by the close of the taxable_year and with respect to whom the taxpayer is entitled to a dependency_exemption deduction under sec_151 during the year in issue neither child had attained the age of kgt wa sec_12 years old and jtw was years old at the close of the taxable_year however as previously discussed the children do not meet the relationship_test and petitioner is not eligible to claim a dependency_exemption deduction for either child for thus petitioner is not allowed a child_tax_credit or an additional_child_tax_credit on brief respondent contended that petitioner’s arrangement with peter wuol whereby petitioner would remit the net amount of his withholdings and child tax_credits to peter wuol would produce the unintended result of allowing peter wuol to obtain earned_income credits in an amount in excess of the maximum amount allowed for those individuals filing joint returns a joint_return must be filed by a married individual in order for sec_32 to apply sec_32 thus peter wuol and jekow wuol should have filed joint income_tax returns rather than returns filed under head_of_household filing_status for their and taxable years as well as for peter wuol’s taxable_year vi conclusion the court found the testimony of petitioner and peter wuol to be sincere and credible although the court applauds petitioner’s efforts to support himself and help support peter wuol’s entire family the record does not indicate that he provided over half the support for either child equally as important petitioner did not establish that he was related to kgt or jtw within the meaning of sec_152 therefore petitioner is not entitled to dependency_exemptions for kgt or jtw an earned_income_credit a child_tax_credit or an additional_child_tax_credit and he is liable for the deficiency as determined by respondent to reflect the foregoing decision will be entered for respondent
